Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For theQuarterEndedJune 30, 2012 Commission file number 0-3676 VSE CORPORATION (Exact name of registrant as specified in its charter) Delaware 54-0649263 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6348 Walker Lane, Alexandria, VA 22310 (703/960-4600) (Address and telephone number of principal executive offices) www.vsecorp.com (webpage) Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of each exchange on which registered Common Stock, $0.05 par value The NASDAQ Global Select Market Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2)has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (check one). Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b2 of the Exchange Act).Yes¨Nox Number of shares of Common Stock outstanding as ofJuly 20, 2012: 5,286,706. Table of Contents TABLE OF CONTENTS Page PART I. Financial Information ITEM 1. Financial Statements (unaudited) Unaudited Condensed Consolidated Balance Sheets as of June 30, 2012 and December 31, 2011 4 Unaudited Condensed Consolidated Statements of Income for the three- and six-months endedJune 30, 2012 and 2011 5 Unaudited Condensed Consolidated Statements of Comprehensive Income for the three- and six-months ended June 30, 2012 and 2011 6 Unaudited Condensed Consolidated Statements of Cash Flows for thesix months endedJune 30, 2012 and 2011 7 Notes to Unaudited Condensed Consolidated Financial Statements 8 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 ITEM 3. Quantitative and Qualitative Disclosures About Market Risks 25 ITEM 4. Controls and Procedures 25 PART II. Other Information ITEM 1.
